Perkins, J.
Holcroft was part owner and master of the steamboat Diamond, and while being so he drew bills of exchange and gave promissory notes for moneys, &c., stated in the bills and notes to be for the use of said steamboat Diamond. Two of the notes are stated to have been given for insurance on the boat. Holcroft procured Wilkes to become surety on the bills and notes mentioned. Wilkes had to take up the paper, and he now sues all the persons who, he alleges, were the owners of the Diamond, to recover back the sums he was compelled to pay by reason of his surety-ship. He recovered below. The evidence is all of record. No authority was shown to have been specially conferred on the master to give the paper in question; nor to procure insurance on the boat. No evidence was given touching the consideration of any of the paper.
If Holcroft had no authority to bind the owners of the boat, personally, by the paper in question, Wilkes can not recover from them, with the exception of Holcroft, the money he paid to take up the paper. Prima facie, Holcroft had no right to bind the owners by it. Such right, as a general one, *374was not incident ta his office as master. The Aurora, 3 Cond. R. 491; Clark v. Humphreys, 25 Missouri, 99. He had no right as master, even though a part owner, to insure for the other part owners. Patterson v. Chalmers, 7 B. Mon. 595.
P. and II. Crawford, for the appellants.
W. Q. Gresham, for the appellee.
Per Curiam.
The judgment is reversed, with costs, except as to Holoroft and Huston, against whom it is affirmed. Cause remanded, &c.